Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 5, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00400-CV


    7 POINT GROUP, LLC AND EP DISTRIBUTORS, INC., Appellants

                                       V.

GREEN MOUNTAIN ENERGY COMPANY; RELIANT ENERGY RETAIL
SERVICES, LLC; US RETAILERS, LLC (D/B/A COMPASSION ENERGY;
  CIRRO ENERGY, AND PENNYWISE POWER) AND EVERYTHING
                    ENERGY LLC, Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-27026


                 MEMORANDUM                    OPINION

      This is an appeal from a judgment signed May 7, 2018. On January 23,
2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.


                                       /s/   Margaret “Meg” Poissant
                                             Justice



Panel consists of Justices Wise, Jewell, and Poissant.